MEMORANDUM **
Jules L. Federman appeals pro se the district court’s judgment dismissing his 42 U. S.C. § 1983 action against judges, law firms, attorneys, and a legal malpractice insurer for their roles in prior state court actions. We have jurisdiction under 28 U.S.C. § 1291. We review de novo both dismissal based on judicial immunity, see Harvey v. Waldron, 210 F.3d 1008, 1011 (9th Cir.2000), and dismissal for lack of subject matter jurisdiction under Rooker-Feldman, see Canatella v. State of California, 304 F.3d 843, 849 (9th Cir.2002). We affirm.
The district court properly dismissed Federman’s claim alleging that state court judges conspired to rule against him, because such claims are barred by judicial immunity. See Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir.1996).
The district court properly dismissed Federman’s remaining claims because under Rooker-Feldman the district court lacked jurisdiction. See Doe & Assoc. v. Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001).
The request of Appellees Merenbach, Moes, Archibald & Spray LLP, and Tort Associates for judicial notice, received by this Court on November 5, 2002, is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.